IN THE UNITED STATES DISTICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
HATTIESBURG DIVISION

UNITED STATES OF AMERICA PLAINTIFF
SHEANDA BRYANT, ET. AL. PLAINTIFF-INTERVENORS

VS. CIVIL ACTION NO. 2: 67-CV-02216-UNA
LAWRENCE COUNTY SCHOOL DISTRICT DEFENDANT

 

VERIFICATION

 

The undersigned, being duly sworn, states as follows: My name is Dr. Titus Hines, Ed.D,
Superintendent. J am an adult resident citizen of the State of Mississippi, over the age of 21 years,
of sound mind and suffering under no legal disability. As Superintendent of the Lawrence County,
Mississippi School District, I have been involved in and have personal knowledge of the
information within the Annual Report of the Defendant. The therein facts are true and correct

according to the best of my current information, knowledge and belief, after diligent inquiry and

investigation.

This, the {5 day of Ochbl:- , 2020.

  

: , Ed.D., Superintendent of
Education Lawrence County School District
Lawrence County, Mississippi

EXHIBIT

=
5
o
8
GB
2
4
&
5
a

 

 
STATE OF MISSISSIPPI
COUNTY OF Lawrence.

Personally, appeared before me, the undersigned authority in and for the jurisdiction

aforesaid, the within named Dr. Titus Hines, who being by me first duly sworn and averred on
oath that the matters and things set out in the above and foregoing Verification are true and correct
as therein stated.

Sworn and subscribed before me, this, the _] ~ day of Octrber 2020.
Carica bry 3 ps OEE IS
NOTARY PUBLIC oOo 8.

My Commission Expires:

b, 202

 

 
